     Candice L. Fields, SBN 172174
1 CANDICE FIELDS LAW
     455 Capitol Mall, Suite 802
2 Sacramento, CA 95814
     Tel: (916)414-8050
3 Fax: (916)790-9450
     Email: cfields@candicefieldslaw.com
4
     Attorney for Defendant
5 ROBERT JOSEPH MAHER

6

7

8                              IN THE UNITED STATES DISTRICT COURT

9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11
         UNITED STATES OF AMERICA,                   Case No. 2:18-CR-00058-JAM
12
                           Plaintiff,
13
                                                     STIPULATION AND ORDER FOR
14                                                   CONTINUANCE OF STATUS
         v.                                          CONFERENCE
15

16
         JOHN MICHAEL HERRON, ET AL.                 Date: March 26, 2019
17                                                   Time: 9:15 a.m.
                           Defendants.               Judge: Hon. John A. Mendez
18

19

20

21
                                              STIPULATION
22
              1.    By previous order, this matter was set for a status conference on March 26,
23
     2019, at 9:15 a.m., before Judge John A. Mendez.
24
              2.    By this stipulation, defendant Robert Maher now moves to continue the status
25
     conference until May 7, 2019, at 9:15 a.m. before Judge John A. Mendez, and to exclude time
26
     between March 26, 2019, and May 7, 2019, inclusive, under Local Code T4 (to allow defense
27
     counsel time to prepare). This stipulation applies only to Defendant Robert Maher. Co-
28
     1
                   STIPULATION AND [PROPOSED] ORDER FOR CONTINUANCE OF STATUS CONFERENCE
 1 defendant John Herron does not join this stipulation.

 2        3.     Defendant Robert Maher, by and through his counsel, Candice L. Fields, and the
 3 United States, through its counsel, Shelley Weger, Assistant United States Attorney, agree and

 4 stipulate, and request that the Court find the following:

 5               a.     On or around December 17, 2018, the government produced more than
 6        14,000 pages of discovery associated with this case directly to counsel and/or made
 7        available for inspection and copying.
 8               b.     Counsel for defendant Maher desires additional time to review the
 9        discovery produced in this matter, consult with her client, review the current charges,
10        conduct investigation and research related to the charges, and to discuss potential
11        resolutions with her client.
12               c.     Counsel for defendant Maher believes that failure to grant the above-
13        requested continuance would deny them the reasonable time necessary for effective
14        preparation, taking into account the exercise of due diligence.
15               d.     The government does not object to the continuance.
16               e.     Based on the above-stated findings, the ends of justice served by
17        continuing the case as requested outweigh the interest of the public and the defendant
18        in a trial within the original date prescribed by the Speedy Trial Act.
19        4.     For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,
20 et seq., within which trial must commence, the time period of March 26, 2019, to May 7, 2019,

21 inclusive, is deemed excludable pursuant to 18 U.S.C. § 3161(h)(7)(A), B(iv) [Local Code T4]

22 because it results from a continuance granted by the Court at defendants’ request on the basis

23 of the Court's finding that the ends of justice served by taking such action outweigh the best

24 interest of the public and the defendants in a speedy trial.

25        5.     Nothing in this stipulation and order shall preclude a finding that other provisions
26 of the Speedy Trial Act dictate that additional time periods are excludable from the period

27 within which a trial must commence.

28
     2
                STIPULATION AND [PROPOSED] ORDER FOR CONTINUANCE OF STATUS CONFERENCE
1                                              Respectfully submitted,
2
                                               MCGREGOR W. SCOTT
3    Dated: March 21, 2019                     United States Attorney
4
                                               /s/ Shelley Weger
5                                              SHELLEY WEGER
                                               Assistant United States Attorney
6

7

8 Dated: March 21, 2019                       /s/ Candice L. Fields  _____
                                              CANDICE L. FIELDS
9                                             Attorney for Defendant
                                              ROBERT JOSEPH MAHER
10

11

12                                               ORDER

13          IT IS HEREBY ORDERED that the status conference hearing set for defendant Robert

14
     Maher on March 26, 2019, at 9:15 a.m., be vacated and continued to May 7, 2019, at 9:15
     a.m.
15
            For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161, et
16
     seq., within which trial must commence, the time period from March 26, 2019 through May 7,
17
     2019, inclusive, is deemed excludable pursuant to 18 U.S.C. § 3161 (h)(7)(A), (B)(iv) and
18
     Local Code T4, because it results from a continuance granted by the Court at defendant
19
     Robert Maher’s request on the basis of the Court’s finding that the ends of justice served by
20
     taking such action outweigh the best interest of the public and the defendant in a speedy trial.
21

22 Dated: March 21, 2019                          /s/ John A. Mendez_______________
                                                  JOHN A. MENDEZ
23                                                United States District Court Judge
24

25

26

27

28
     3
                  STIPULATION AND [PROPOSED] ORDER FOR CONTINUANCE OF STATUS CONFERENCE
